UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7672


BOBBY LEE MCLEAN,

                  Petitioner – Appellant,

             v.

THEODIS BECK,

                  Respondent – Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Russell A. Eliason,
Magistrate Judge. (1:08-cv-00087-RAE)


Submitted:    January 28, 2009              Decided:   February 12, 2009


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bobby Lee McLean, Appellant Pro Se. Clarence Joe DelForge, III,
Mary Carla Hollis, Assistant Attorneys General, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bobby    Lee       McLean        seeks      to     appeal         the    magistrate

judge’s      order     denying      relief       on    his      28    U.S.C.      § 2254        (2006)

petition. *      The order is not appealable unless a circuit justice

or    judge    issues       a    certificate          of   appealability.                28    U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue       absent     “a       substantial       showing            of    the    denial        of    a

constitutional         right.”            28    U.S.C.       § 2253(c)(2)              (2006).        A

prisoner       satisfies           this        standard         by        demonstrating            that

reasonable       jurists         would     find       that      any       assessment          of     the

constitutional         claims      by     the    district         court      is    debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                            We have

independently reviewed the record and conclude that McLean has

not     made    the    requisite          showing.              Accordingly,           we     deny    a

certificate of appealability, deny leave to proceed in forma

pauperis,       and    dismiss       the       appeal.           We       dispense       with      oral

argument because the facts and legal contentions are adequately




        *
       This case was decided by the magistrate judge upon consent
of the parties under 28 U.S.C. § 636(c) (2006) and Fed. R. Civ.
P. 73.



                                                 2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3